DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0288234), hereinafter Kim, in view of Ka et al. (US 2019/0074344), hereinafter Ka.

	In reference to claim 1, Kim discloses in Fig. 1, a display device (1) comprising: 
	a substrate (100) comprising a display area (DA) and a non-display area (PA) adjacent to the display area;

	a first voltage line (10) disposed in the non-display area and supplying a first power supply voltage to the pixel:
	a second voltage line (20) disposed in the non-display area and supplying a second power supply voltage to the pixel, the second voltage line (20) being apart from the first voltage line (10) as shown in Fig. 1; (see paragraph [60]); and
	Kim does not discloses a metallic pattern disposed between the first voltage line and the second voltage line. In the same field of endeavor, Ka discloses a display device in Figs. 3 and 4 having a metallic pattern (CMP_TA1 and CMP_TA2) disposed in the non-display (BA) with extended gate lines (CL1_TA1- CLxTA1).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the metallic pattern in Kim as taught by Ka to prevent or substantially prevent display quality from being deteriorated due to static electricity (paragraph [9]).
	Kim does not discloses a shortest distance between the first voltage line and the second voltage line is greater than a width of the metallic pattern.
	However, Applicant does not disclose the shortest distance between the first and the second line provide any advantage or is used for a particular purpose or solves a stated problem; therefore, it would have been obvious for one of ordinary skill to make a shortest distance between the first voltage line and the second voltage line is greater than a width of the metallic pattern so that the metallic pattern of Ka can be disposed in between the first voltage line and the second voltage of Kim as In re Rose, 105 USPQ 237 (CCPA 1955) and, In re Reven, 156 USPQ 679 (CCPA 1968) which recognizes 
.
	In reference to claim 2, the combination of Kim and Ka does not discloses a distance between the first voltage line and the metallic pattern is about 1 µm to about 50µm. However, Applicant does not discloses the distance between the first voltage line and the metallic pattern is about 1 µm to about 50 µm provide any advantage or is used for a particular purpose or solves a stated problem; therefore, it would have been obvious for one of ordinary to make the distance between the first voltage line and the metallic pattern is about 1 µm to about 50 µm as In re Rose, 105 USPQ 237 (CCPA 1955) and, In re Reven, 156 USPQ 679 (CCPA 1968) which recognizes that the change in sizes of well-known element is normally not desired toward patentable subject matter. 

In reference to claim 3, the combination of Kim and Ka does not a distance between the second voltage line and the metallic pattern is about 1 µm to about 50 µm. However, it would have been obvious for one of ordinary skill in the art to make not a distance between the second voltage line and the metallic pattern is about 1 µm to about 50 µm as rationale in Claim 2.

In reference to claim 4, Kim discloses at least part (11) of the first voltage line (1) overlaps a first virtual line parallel with a side of the display area (E1); and


	In reference to claim 5, Kim does not disclose a width of the first voltage line is less than a width of the second voltage line; However, Applicant does not discloses the a width of the first voltage line is less than a width of the second voltage line  provide any advantage or is used for a particular purpose or solves a stated problem; therefore, it would have been obvious for one of ordinary to make the width of the first voltage line less than the width of the second voltage line as In re Rose, 105 USPQ 237 (CCPA 1955) and, In re Reven, 156 USPQ 679 (CCPA 1968) which recognizes that the change in sizes of well-known element is normally not desired toward patentable subject matter. 
	
In reference to claim 6, Kim discloses the first voltage line (10) is electrically connected to a first driving voltage line (PL-1) in a first direction in the display area (DA) and a second driving voltage line (PL1) in a second direction crossing the first driving voltage line (see Fig. PL in Fig. 1 that include PL-1 and PL-2 in Fig. 3; paragraphs [61], [78].

	In reference to claim 7, Kim discloses the first voltage line comprises a first lower voltage line (10A) and a first upper voltage line (10B) on the first lower voltage line in Fig. 6.

In reference to claim 8, the combination of Kim and Ka does not disclose the metallic pattern and the first lower voltage line or first upper voltage line are disposed in the same layer. However, Applicant does not discloses metallic pattern and the first lower voltage line or first upper voltage line are disposed in the same layer provide any advantage or is used for a particular purpose or solves a stated problem; therefore, it would have been obvious for one of ordinary in the art to disposed the metallic pattern and the first lower voltage line or first upper voltage line are disposed in the same layer as IN RE JAPIKEE USPQ 70 (CCPA 1950), which recognizes that the relocation of well-known element is normally not desired toward patentable subject matter. 

In reference to claim 11, Kim discloses comprising a cover film (insulating layer 111) cover second voltage supply line 20) in the non-display area (PA) as shown in Fig. 10, and paragraph [123].

In reference claim 12, Kim discloses the cover film overlaps [[the first voltage line or]] the second voltage line 20 in Fig. 10.

In reference to claim 13, Kim discloses the cover film (111) in Fig. 10, and Ka discloses the metallic pattern (CMP_TA1) in the non-display area (BA) that is apart from the display area (DA).

	In reference in claim 14, Ka discloses the metallic pattern is disposed between the display area DA (Fig. 4) and cover (PL) in the non-display area (BA) as in Fig. 6.

	In reference to claim 16, Kim disclose a display in Fig. 1 comprising:
	a substrate (100) comprising a display area (DA) and a non-display area (PA) adjacent to the display area;
	a cover film in the non-display area (insulating layer 111) cover second voltage supply line 20) in the non-display area (PA) as shown in Fig. 10, and paragraph [123];
	a pixel (P) disposed in the display area;
	a first voltage line (10) disposed between the substrate (100) and the cover film (111 in Fig. 6) and electrically connected to the pixel, wherein at least part of the first voltage line overlaps a first virtual line parallel with a side (E1) of the display area,
	a second voltage line (20) disposed between the substrate (100) and the cover film (111) and electrically connected to the pixel, the second voltage line being apart from the first voltage line; and
	Kim does not discloses a metallic pattern disposed between the first voltage line and the second voltage line and wherein the metallic pattern is disposed along the first virtual line.
	 In the same field of endeavor, Ka discloses a display device in Figs. 3 and 4 having a metallic pattern (CMP_TA1 and CMP_TA2) disposed in the non-display (BA) with extended gate lines (CL1_TA1- CLxTA1) and the metallic pattern disposed along the virtual line (the virtual line parallel with the a side of the main display area as in Fig. 4).


	In reference in claim 17, Ka discloses the metallic pattern is disposed between the display area DA (Fig. 4) and cover (PL) in the non-display area (BA) as in Fig. 6.

	In reference to claim 18, refer to the discussion as in claims 2 and 3 for reciting similar limitations. a distance between the first voltage line or the second voltage line and the metallic pattern is about 1 um to about 50 um.

	In reference to claim 19, Kim discloses the second voltage line extends along outer portions (E2, E3 and E4) of the display area (DA), and a width of the first voltage line is less than a width of the second voltage line.
Kim does not disclose a width of the first voltage line is less than a width of the second voltage line; However, Applicant does not discloses the a width of the first voltage line is less than a width of the second voltage line  provide any advantage or is used for a particular purpose or solves a stated problem; therefore, it would have been obvious for one of ordinary to the width of the first voltage line less than the width of the second voltage line as In re Rose, 105 USPQ 237 (CCPA 1955) and, In re Reven, 156 USPQ 679 (CCPA 1968).

Claims 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Ka in view of Chung (US 2019/0348491).

	In reference to claim 10, Kim does not disclose the first lower voltage line and the first upper voltage line are electrically connected to each other via a contact hole of an insulating layer between the first lower voltage line and the first upper voltage line.
	In the same field of endeavor, Chung discloses the first lower voltage line (SL-VDD) and the first upper voltage line (VDDDP) are electrically connected to each other via a contact hole of an insulating layer (140) between the first lower voltage line and the first upper voltage line (paragraph [175]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the electrically connection between the first lower voltage line and upper voltage lines via contact holes in Kim as taught by Chung to provide a display apparatus is capable of reducing a non-display area of a display panel (paragraph [6]). 

	In reference to claims, 15 and 20, Chung discloses the first voltage line (VDD) comprises holes (paragraph [175]).
	 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the recited arts teaches or suggests: 
the display device of claim 7, wherein the metallic pattern comprises a lower metallic pattern and an upper metallic pattern,
the lower metallic pattern and the first lower voltage line are disposed on a same layer, and
the upper metallic pattern and the first upper voltage line are disposed on a same layer.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Moy et al. (US 2019/0393295) discloses a display device in Fig. 5 comprises a display area (AA) with pixel display and having a first voltage line ELVDD and second voltage line ELVSs in the non-display area to supply voltage to the pixel in the display area. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /DUC Q DINH/ Primary Examiner, Art Unit 2692